UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2283



BRUCE M. MCLAUGHLIN,

                                              Plaintiff - Appellant,

          versus


ANTHONY J. PRINCIPI, Secretary of Department
of Veterans Affairs; JAMES D. SHELTON,
Supervisor; TED IRBY, Team Coach; JERRY
IRELAND, HRM; TANYA B. BURTON, Staff Attorney;
DEPARTMENT OF VETERANS AFFAIRS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cv-00203-WLO-WWD)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce M. McLaughlin, Appellant Pro Se. Lynne P. Klauer, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bruce M. McLaughlin appeals the district court’s adverse

grant of summary judgment and dismissal of McLaughlin’s action

alleging employment discrimination, retaliation, harassment, and

ancillary   claims.    We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. McLaughlin v. Principi, No. 1:05-cv-00203-WLO-

WWD (M.D.N.C. Oct. 3, 2006).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 2 -